Title: To Thomas Jefferson from Thomas Alton, 24 September 1808
From: Alton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lexington 24 Sepr 1808
                  
                  You have done much better than I expected in the Course of your administration—You have my thanks for your Conduct and the thanks of thousands—“The Sun Seems largest at its Setting.” Yours &c
                  
                     
                        Tho Alton 
                     
                  
               